                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                        8:18CR12

        vs.
                                                                          ORDER
JAVIER MURILLO

                       Defendant.



        This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[41]. Counsel is engaged in plea negotiations with the government and seeks additional time to
for effective preparation of the case. No further continuances will be granted without a telephone
conference before the undersigned. For good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [41] is
granted as follows:

       1. The jury trial, now set for November 6, 2018, is continued to December 4, 2018.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and December 4, 2018, shall be deemed excludable time
in any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 24th day of October 2018.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
